Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 12, 2019

The Court of Appeals hereby passes the following order:

A19A0958. WALTER THOMAS JARRELL v. THE STATE.

      The Appellant in the above-styled case has filed a Motion To Remand. Said
motion is hereby GRANTED. The trial court shall hold an evidentiary hearing on
Appellant’s ineffective assistance of counsel claims.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/12/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.